                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WISCONSIN

BRIAN F. DRYS, JR.,

                                Plaintiff,                               ORDER
         v.
                                                                              17-cv-776-wmc
JAMES THORPE,
                                Defendant.


         Pro se plaintiff Brian F. Drys, Jr., who is currently incarcerated at Redgranite Correctional

Institution, is proceeding in this lawsuit on an Eighth Amendment deliberate indifference claim against

defendant James Thorpe, for his alleged failure to treat a severe tooth infection properly in 2014. On

February 21, 2020, defendant Thorpe filed a motion for summary judgment. (Dkt. #32.) The court set

March 23, 2020, as Drys’s opposition deadline. However, that deadline has passed, and Drys has neither

filed an opposition nor sought an extension of time to oppose Thorpe’s motion. The court will give Drys

one more opportunity to respond to Thorpe’s motion: he now has until April 21, 2020, to file an opposition

to Thorpe’s motion for summary judgment. If he fails to respond by that deadline, the court will dismiss

this lawsuit with prejudice for Drys’s failure to prosecute, pursuant to Federal Rule of Civil Procedure

41(b).

                                                ORDER

         Accordingly, IT IS ORDERED that plaintiff Brian Drys may have until April 21, 2020, to file a

response to defendant Thorpe’s motion for summary judgment. If Drys does not file a response by that

deadline, the court will dismiss this lawsuit with prejudice for plaintiff’s failure to prosecute.

         Dated this 31st day of March, 2020.

                                                BY THE COURT:

                                                /s/
                                                _____________________________
                                                WILLIAM M. CONLEY
                                                District Judge
